                                           Case 4:18-cr-00149-YGR Document 50 Filed 06/11/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    UNITED STATES OF AMERICA,                             CASE NO. 18-cr-00149-YGR-1
                                   7                  Plaintiff,
                                                                                              ORDER DENYING MOTION FOR HEARING
                                   8            vs.                                           AND REDUCED SENTENCE UNDER THE
                                                                                              FIRST STEP ACT
                                   9    RIDELL LAMBERT,
                                                                                              Re: Dkt. No. 46
                                  10                  Defendant.

                                  11           Before the Court is defendant Ridell Lambert’s motion for a hearing and a reduction of

                                  12   sentence under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Section
Northern District of California
 United States District Court




                                  13   404 of the First Step Act makes retroactive certain provisions of the Fair Sentencing Act of 2010

                                  14   that raised the threshold quantities triggering different statutory penalties for offenses involving

                                  15   cocaine base. Relevant here, one such provision increased the cocaine base drug quantity triggering

                                  16   a 5-year minimum from 5 grams to 28 grams. 124 Stat. 2372; see also 21 U.S.C. § 841(b)(1)(B)(iii).

                                  17           On January 31, 2019, defendant pled guilty to 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii)

                                  18   (Distribution of 28 Grams or More of Cocaine Base) and 18 U.S.C. § 922(g)(1) (Felon in

                                  19   Possession of a Firearm and Ammunition). Defendant’s criminal conduct, indictment, guilty plea,

                                  20   and sentencing all occurred after the passage of the Fair Sentencing Act. Indeed, the parties

                                  21   addressed the Fair Sentencing Act in their respective sentencing memoranda. Dkt. Nos. 31, 38.

                                  22   Thus, the Court already incorporated the Fair Sentencing Act’s reforms when sentencing

                                  23   defendant. Defendant’s motion for a reduction of sentence is DENIED.

                                  24           This Order terminates Docket Number 46.

                                  25           IT IS SO ORDERED.

                                  26

                                  27   Dated: June 11, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  28                                                         UNITED STATES DISTRICT COURT JUDGE
